internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp - plr-102443-00 date date distributing controlled subsidiary subsidiary 1-a subsidiary subsidiary a b c d e business f business g business h a b c d e f state i state j this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction summary of facts distributing is a holding_company that owns all of the stock of controlled over percent of the stock of subsidiary and all the stock of subsidiarie sec_2 and subsidiary owns all the stock of subsidiary 1-a distributing files a consolidated_return with its subsidiaries controlled and subsidiary conduct business f subsidiarie sec_1 and 1-a conduct business g and subsidiary conducts business h the distributing common_stock is owned a percent by a b percent by b c percent by c d percent by d and e percent by e a b and d are immediate_family members c is a relative of such family e is a step-parent of c we have received financial information indicating that each of businesses f g and h has had gross_income and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years c who primarily manages controlled has had disagreements on business policy with other distributing shareholders in addition controlled’s headquarters are located in state j a great distance from distributing’s headquarters in state i in order to resolve the shareholder disputes and to save the significant cost of travel between the two headquarters as well as travel to neutral meeting sites it is proposed that distributing be separated from controlled as follows i in anticipation of the distribution as defined below distributing transferred cash to controlled the contribution the purpose of the contribution was to equalize the value of the controlled stock to be distributed in the distribution as defined below and the distributing stock to be exchanged therefor part of the cash transferred in the contribution was used immediately by controlled to repay an intercompany debt from controlled to distributing ii distributing will distribute all of the stock of controlled to c in exchange for all of c’s stock in distributing the distribution representations the taxpayers have made the following representations in connection with the proposed transaction a no indebtedness of controlled to distributing after the distribution of controlled stock will constitute stock_or_securities b c d e f g h i j the fair_market_value of the controlled stock received by c will be equal to the fair_market_value of the distributing stock surrendered by c in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of a corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations there has been no substantial operating changes since the date of the last financial statement submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in b following the distribution distributing and controlled will each continue the active_conduct of its business independently and with separate employees the distribution is being carried out to resolve management disagreements between the shareholders who manage distributing and controlled and to achieve significant cost savings by eliminating the need for managers and supervisors to travel between distributing’s and controlled’s geographically distant headquarters or to attend a meeting at a neutral site distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election within the meaning of sec_1362 there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing or controlled except that the remaining shareholders of distributing after the distribution will annually offer to sell to other distributing shareholders stock representing less than f percent of the total distributing stock outstanding there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than stock purchases meeting the requirements of sec_4 b of revproc_96_30 k l m n o p there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business no intercompany debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock except for intercompany accounts that will result from administrative charges from distributing for the month immediately preceding the distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations in effect distributing has no excess_loss_account as described in sec_1_1502-19 of the income_tax regulations with respect to controlled stock immediately before the distribution payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arms length neither distributing nor controlled is an investment_company as defined in sec_368 iii and iv the distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of the stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of distributing or controlled stock within the meaning of sec_355 rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of c on c’s receipt of controlled stock in the distribution sec_355 the basis of the controlled stock in the hands of c will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by c will include the holding_period of the distributing stock exchanged therefor provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations caveats we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction must attach a copy of this letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by stephen p fattman assistant to the chief branch
